Citation Nr: 0933196	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-09 022	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for leukemia, including 
chronic myeloid leukemia (CML).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Thereafter, the Veteran notified 
the RO that he had moved to Florida and the claim's file was 
transferred to the RO in St. Petersburg, Florida.  

In October 2006, the Veteran testified before the undersigned 
at a hearing in Washington, D.C.  In January 2007, the Board 
remanded the appeal for further development.  In July 2008, 
the Board issued a decision denying the claim.

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a January 
2009 Joint Motion for Remand (Joint Motion), the Court 
vacated the July 2008 decision and remanded the appeal to the 
Board.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In pertinent part, the January 2009 Joint Motion questioned 
the adequacy of the May 2007 VA medical opinion.  
Specifically, the Joint Motion noted that, while the appeal 
was remanded in January 2007 to obtain a medical opinion as 
to whether the Veteran's CML was the result of his herbicide 
exposure while serving in the Republic of Vietnam, the 
opinion provided by that examiner (i.e., "insufficient 
evidence to establish the relationship at this time") was 
too speculative to be competent and credible evidence against 
the claim for service connection.  Accordingly, the Board 
finds that a remand is required to obtain a clarifying 
medical opinion as to this question.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006); also see Stegall v. West, 11 Vet. App. 268 
(1998) (holding that where the remand orders of the Board are 
not satisfied, the Board itself errs in failing to ensure 
compliance); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate).  

Next, the Board notes that the Veteran's attorney provided VA 
with argument and literature which, in substance, indicates 
that benzene has been shown to cause CML, benzene was part of 
the chemical make-up of dioxins/herbicides that were used in 
the Republic of Vietnam, and that benzene was also mixed with 
herbicides to help in the spread these defoliates.  
Therefore, while the appeal is in remand status, the VA 
examiner should also be asked to provide an opinion as to the 
relationship, if any, between the Veteran's benzene exposure, 
do to his presumptive exposure to herbicides while serving in 
the Republic of Vietnam from September 1965 to May 1966, and 
his current CML.  Id. 

Lastly, the Board notes that a VA physician, in an April 2004 
letter, notified VA that a May 2002 bone marrow biopsy and 
aspiration study indicated that the Veteran's chronic disease 
processes included both CML and Non Hodgkin's lymphoma.  He 
also notified VA that he was sending the material taken 
during the May 2002 bone marrow biopsy and aspiration to the 
Armed Forces Institute of Pathology (AFIP) for confirmation 
of the diagnosis of Non Hodgkin's lymphoma.  However, a 
review of the record on appeal fails to show that a copy of 
the subsequent AFIP pathology report was ever requested or 
obtained by VA.  Therefore, a remand is also required to 
request this record.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them). 



Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should provide the Veteran 
with updated Veterans Claims Assistance 
Act of 2000 (VCAA), notice in accordance 
with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
and 38 C.F.R. § 3.159 (2008).

2.  After obtaining any needed 
authorization, the RO should obtain and 
associate with the claim's file the 
Veteran's records on file with AFIP, 
including all records generated in 
connection with its analysis of the 
material taken during the May 2002 bone 
marrow biopsy and aspiration.  If any 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's file 
and the Veteran notified in writing.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum must be 
prepared and added to the claim's folder. 

3.  After undertaking the above 
development to the extent possible, the 
RO should obtain from an appropriate 
specialist a medical opinion as to the 
origins of the Veteran's leukemia.  The 
claim's folder is to be provided to the 
specialist for review in conjunction with 
the opinion.  After a review of the 
claim's file, including this Remand and 
any records obtained from AFIP, the 
specialist should provide answers to each 
of the following questions:

(a)  Identify with specificity any 
leukemia that is currently 
manifested or indicated by the 
record.

(b)  For each type of leukemia 
identified (to include CML), is it 
at least as likely as not (i.e., 50 
percent or greater degree of 
probability) that the disability 
began during service, manifested its 
self to a compensable degree in the 
first post-service year, and/or is 
causally linked to any incident of 
service, to include his presumptive 
exposure to herbicides while serving 
in the Republic of Vietnam from 
September 1965 to May 1966?

c) For each type of leukemia 
identified (to include CML), is it 
at least as likely as not (i.e., 50 
percent or greater degree of 
probability) that the disability is 
causally linked to exposure to 
benzene through the herbicides he 
was exposed to while serving in the 
Republic of Vietnam from September 
1965 to May 1966?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely as not" support the 
contended causal relationship; "less 
likely as not" weighs against the claim.  

A complete rationale for each and every 
opinion given must be provided, to 
include specific reference to all 
clinical evidence on which the opinion is 
based and citation to all supporting 
medical literature and/or findings by the 
National Academy of Sciences (NAS). 

4.  When the above development has been 
completed, the must readjudicate the 
issue on appeal.  If the appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his attorney.  After the Veteran and his 
attorney have had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

